 EBON SERVICES219Ebon Services,Inc.'andProduction,Service' andAlliedWorkers Union,Local 143Ind. Case 22-CA-15768April 12, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn December 29, 1989, Administrative LawJudge Steven Fish issued the attached decision.The Respondent filed exceptions and a supportingbrief,and the General Counsel filed an answeringbrief.The National Labor Relations Board has delegat-'ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm thejudge's rulings, findings,2 andconclusions and to adopt the recommended Order3as modified.4ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Ebon Services,Inc.,5Newark,NewJersey,itsofficers,agents,successors,and assigns,shall take the action set forth in the Order as modi-fied.Insert the following as paragraph 2(d) andrelet-ter the subsequent paragraphs."(d) Preserve and, on request,make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder."iTheRespondent is named in the charge and in the complaint as"Ebon Services,Inc." In its answer to the complaint,the Respondent as-serted thatits correct name is "Ebon Service International, Inc." The dis-crepancy was not resolved at the hearing,and theRespondent has notpursued the matter before the BoardAccordingly,we shall continue touse the name that appearsin the captionwhen referringto theRespond-ent.2 The Respondent has exceptedto some ofthe judge's credibility find-ings.The Board's established policy is not to overrulean administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convincesus that theyare incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951).We have carefullyexaminedthe recordand find no basis for reversingthe findingsWe correctcertain inconsequential errors inthe judge's decision. Thus,the date onwhich theRespondent informed Continental Airlines of itsintention to,terminate their contractwas December10 (not November 10or December 11), 1987. Theletter Respondent sent to the Umon, contain-ing a copy of a notice to employees,was datedJanuary 29 (not 28),1988.Contrary to the judge,the Respondent did submit-a copy of the con-tract, to which it had agreedon February 24, 1988, to its attorney, but itdid so apparentlyonly after the Unionfiled its charge on June 9 of thatyear. Also, contrary to the judge, atthe August8, 1988 meeting with theUnion, the Respondent did base its refusal to sign the contract in part oncertain real or alleged discrepancies between the terms that had been dis-cussed onDecember 31, 1987, and theterms contained in the contractpresentedby the Union on February 24, 1988. Thoseerrors do not affectour decision,however,because theydo not alter the fact that, as thejudge found,the Respondent's vice president,James Felton,reviewed allthe termsof the contracton February24 and agreedto sign it.2One of theRespondent's reasons for refusing to sign the contract, asFelton had agreedto do,was that it assertedly had not agreed to a clauserequiring the Respondent to recognizethe Union and apply theterms, ofthe contract at all ofits facilities,including those that might be acquiredin the future,not merely at the facility at which the Umonhad been cer-tified as the bargaining representativefor the employees.In this regard,we note that,under established Board precedent,the presence of such aprovision does not absolve the Respondent from its statutoryduty to signa contract containingit, ifthe Respondent has agreed to do so.Frazier'sMarket,197NLRB 1156, 1157 (1972).The Board,however, will notcompel employees at the Respondent's other facilities to be subject to theprovisions of this contract,if those employees would constitute a separateappropriate unit, without affording them an opportunity to express theirpreference for representationby theUnion. Id.MemberDevaney notesthatthe Respondent argued that there was nofinalagreement because,inter alia, the above-described clause had neverbeen discussedby theparties.He rejects this argumenton thebasis thatFelton subsequentlyreviewed all the termsof the writtencontract, whichincludedthe aboveclause, and agreed to sign it.As this wasthe sole ar-gument madeby theRespondent in its exceptions regarding the clause,Member Devaney finds it unnecessary in this proceedingto reach the ap-plication ofthe clauseto other facilities of theRespondent.4We have modifiedthe judge's recommendedOrder by adding the re-quirementthat theRespondent preserve and,on request,produce recordsnecessary to the computationof backpay.S See fn. 1.Marguerite R. Greenfield,for the General Counsel.Edward N. Schwartz- Esq. (Schwartz & Weilous),of Flor-ham Park, New Jersey,for the Respondent.DECISIONSTATEMENT OF THE CASESTEVEN FISH,Administrative Law Judge.Pursuant tocharges filed on June 9, 1988,by Production Service andAlliedWorkers Union, Local 143, Ind. (the Union), theActing Regional Director for Region 22 for the NationalLabor Relations Board issued a complaint and notice ofhearing on August 26, 1988.The complaint alleges thatEbon Services, Inc. (Respondent)violatedSection8(a)(1) and(5) of the Actby, in substance, refusing toexecute a written contract agreed on with the Union.The hearing with respect to the issues raised by the com-plaintwas heard before me in Newark,New Jersey, onFebruary 8, 1989. A brief has been received from Gener-al Counsel and has been considered.On the entire record and from my observation of thewitnesses and their demeanor on the witness stand, andon substantive reliable evidence considered along withthe consistency and inherent probability of testimony, Imake the following298 NLRB No. 25 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.JURISDICTIONRespondent, a corporation, with an office and place ofbusinessinNewark, New Jersey,has been engaged inthe business of furnishing housekeeping services and re-lated services. During the past year Respondent has pro-vided services valued in excess of $50,000 for other en-terprises within the State of New Jersey, including DeltaAirlines, an enterprise which is directly engaged in inter-state commerce.It is admitted, and I find, that Respondent is and hasbeen at all times material an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.LABOR ORGANIZATIONIt is also admitted and I so find that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III.FACTSRespondent performed cleaning services for variousairlines in the exclusive and public areas at terminal B atNewark Airport, including Continental Airlines. DuringNovember and December 1987, the relationship betweenRespondent and Continental became strained.Respondent claimed that Continental had not paid itretroactiveincreasesthat had been agreed to, and Conti-nental had made certain requests of Respondent, whichRespondent did not carry out. Both sides had threatenedon various occasions to cancel their agreement with eachother.Finally, by mailgram dated November 10, 1987, Re-spondent canceled its agreement to perform janitorialservices for Continental at terminal B, at Newark Air-port, effective January 11, 1988, and demanded paymentof all outstanding moneys within 10 days.Meanwhile, following a petition filed in November1987, the Union was certified on December 29, 1987, asthe exclusive bargaining representative of all full-timeand regular part-time janitorial service employees em-ployed by Respondent in the common and exclusiveareas of its terminal B Newark International Airport fa-cility.A negotiationsession washeld on December 31, 1987.James Felton, Respondent's senior vice president, repre-sented Respondent. Joseph Armetta and Dominic Parisi,businessrepresentatives,were present on behalf of theUnion. Armetta had with him a list of items to be dis-cussed,such as wage increases,vacations,medical bene-fits, and an annuity.Felton gave the union representatives a document enti-tled, "Airport Benefit Package," representing the benefitscurrently being provided by Respondent to its employ-ees.The items include workdays, overtime, shift differen-tial,nine holidays, sick leave, absence, hospitalizationand life insurance, uniforms, vacations, and terminationnotice.The current hospitalization plan by Respondentcalled for payments by Respondent of $69 per month foritsemployees. Armetta, after ascertaining this informa-tion, indicated that for that same amount of money, theUnion's plan could provide better benefits for the em-ployees than Respondent's present plan. Felton agreed tothat proposal of the Union. After reviewing the remain-der of theitems inRespondent's benefits package, Ar-metta indicated that these items would be agreeable tothe Union and would be incorporated into a proposedcontract.The subject of wages was also discussed at the meet-ing,with considerable differences between the recollec-tions of the witnesses, as to what precisely was saidand/or agreed to about this subject. All parties agreethat the Union proposed a raise of 25 cents per hour, peryear, for each employee. The disagreements come as towhat else was said about the matter. Both Armetta andParisi essentially agree that the Union proposed that thefirst raisewas to be paid upon signing of the contract in1988, and then on the next 2 succeeding years on the an-niversary dates of the agreement. They both assert thatFelton readily agreed to the 25-cent-per-hour raise, with-out any discussion or negotiation, without attaching anyconditions, and without any mention of any problemsRespondent was having with Continental Airlines.Felton, on the other hand, testified that at the meetinghe explained to the Union his current situation, whereinhe was paying his employees $5 per hour to start, with araise to $5.29 per hour after 30 days.' However, he as-serts that he further told them that the amount of reim-bursement he was receiving from Continental Airlines,attributable to wages, was only $4.17 per hour, but heneeded to pay the $5.29 per hour to keep good workers.Felton additionally claims that he was still negotiatingwith Continental for additional reimbursement at thetime of the bargainingsession.Therefore, he testifiedthat he agreed to the Union's request for a 25-cent-an-hour increase, only on condition that he receive the extramoney from Continental, and that he expressly so in-formed the Union at that time. Although Felton had al-ready sent Continental a notice of cancellation on De-cember 11, Felton asserts that he was hoping,that thisaction would prompt Continental to come back to himand grant the extra money that he needed. However,Continental did not do so, and, in fact, Felton admittedlyhad no further contacts or communications with Conti-nental subsequent to December 11.Both Armetta and Parisi also testified to specific dis-cussions about agreement by Felton on the Union's annu-ity fund. They concur that Armetta proposed that Re-spondent pay $1 per employee for each day worked in-cluding sick days and holidays, into the Union's annuityfund. Parisi and Armetta further agree that Felton hadno questions about this demand, and agreed to have anannuity in the contract. Felton then said according toArmetta and Parisi that he could live with the contract,that the Union could "put anything else that you want inthe contract and I'll sign it."Felton denies that there was any discussion of oragreement on an annuity on December 31, and in fact'Both Annetta and Pansi deny that Felton told them how much hewas paying his employees EBON SERVICES221claims that he had not heard anything about an annuityuntil the instant hearing. Felton further denied telling theUnion to put anything else they want in the contract.At the close of themeeting,Armetta andParisi testi-fied,undenied by Felton, that another meeting wasscheduled for January8, 1988,at which time Respondentwould sign the contract that the Union prepared.In early January 1988, Respondent posted a notice toemployees dated December 28, 1987. The notice statedthat effective January 11, 1988, Ebon will no longer bethe housekeeping contracted at terminal "B," and if the"employees have questions or wish to seek further em-ployment with this Company, please call to inquire aboutpositions available."The meeting scheduled for January 8, 1988, was can-celed due to a snowstorm, and was rescheduled to Janu-ary 12. This meeting was canceled by Felton because ofhis allegedly being out of town. A few days later, Ar-metta learned that a large number of Respondent's em-ployees had been laid off. Armetta filed an unfair laborpractice charge on January 21, 1988 concerning thelayoff. In late January, Armetta reached Felton on thetelephone.Armetta asked about the layoffs, and Feltoninformed him that he had a problem with ContinentalAirlines, and that he had to lay off 75 percent of hisstaff.According to Armetta, Felton told Armetta thatRespondent still employed 25 employees. Armetta claimsthat he responded that since Respondent was saving a lotof money by only employing, 25 employees, the Unionwould withdraw its charge if Respondent agreed to signa contract for the remaining 25 employees. Felton alleg-edly agreed to this request, and Armetta offered to drawup the agreement, consistent with the terms agreed to onDecember 31.Felton did not specifically deny this conversation withArmetta, nor did he deny telling Armetta in January thathe would sign the contract pursuant to the terms agreedto on December 31 for Respondent's remaining 25 em-ployees. However, Felton did testify that he had either ameeting or a phone call with Armetta or Tony Parisi(the union's president) in either December or January,during which he told the union officials that because Re-spondent had not worked out its problems with Conti-nental he could not give the Union the raises agreed toon December, 31. Felton further claims that the union of-ficialsresponded "OK."By letter dated January 28, Felton sent a copy of Re-spondent's notice to employees, which referred to aunion request for such document during a conversationon January 27, 1988.In February1988,Armetta drew up the contract to bepresented to Respondent. On February 24, Armettabrought the purported agreement to Felton and present-ed it to him at Respondent's office. According to Ar-metta, Felton read over the document, page by page, andmadeno objections or corrections. Armetta further testi-fied that Felton said that he agreed to sign the contract,but he would have to show it to his lawyer first.According to Armetta, Felton did mention at the timehis problems with Continental Airlines, but made no con-nection between these problems and his ability to signthe contract, or to afford the previously agreed to wageincreases.The proposed contract that Armetta gave to Felton,and that he allegedly agreed to sign, was an eight-pagedocument, with an effective date of January 8, 1988, anda termination date of January 7, 1991. The document in-corporated Respondent's benefits package as had beenagreed on, with certain additions. Thus, as to vacations,the proposed agreement included Respondent's policy of2 weeks paid vacation after 1 year of employment. How-ever, it also included four other clauses with regard tovacation, which had not been discussed on December 31and did not appear in Respondent's package. Theseclauses dealt with matters such as scheduling of vaca-tions, effect of layoffs of employees on vacation rights,and when vacation money should be paid. As for hospi-talization, the proposed contract incorporated Respond-ent's agreement to pay $69 per month for each employeeinto the Union's fund. However, it also addeda clausewhich had not been discussed on December 31, that inthe event that during the life of the agreement, theUnion's fund receives increases from its insurance carri-ers such increases shall then be passed on to the Employ-er.Additionally, theUnion's proposed contract con-tained a number of other clauses, such as union shop, dis-charge, checkoff, grievance procedure, seniority, workstoppage, and a clause binding Respondent to the termsof the agreement as to other locations that it has or mayhave thereafter, which had not been discussed at the De-cember 31 session.Although Felton admitting that he met with union rep-resentatives on February 24, had no recollection of whatwent on at that meeting. Felton, however, did make ageneral denial that he had ever read over the contract-oragreed to sign it. Felton did recall that at "an earliertime," he had told the Union ' that he would submit thecontract to his attorney, but he did not detail the specif-ics of when and in what context he made this remark.Felton did not sign the contract as presented to him bythe Union, nor did he contact the Union to tell it why hewas not going to do so. On March 1, the Union sent Re-spondent another copy of the proposed agreement.Thereafter,Armettamade numerous phone calls toFelton, but was unable to contact him. Felton did notreturn any of Armetta's calls.On June 8, the Union -filed the instant charge and inJuly, delivered another copy of the proposed contract tothe Respondent.Meanwhile, according to Felton, he first saw a copy ofthe Union's proposed contract in January, but does notrecall the circumstances of his receiving it. However, heinsists that even at that time he did not read the docu-ment,but gave it to his "people," (subordinates): ScarlettBradley,vice president of operations, andMatthewThomas, controller. He asserts that he told Thomas andBradley that he had given Respondent's package to theUnion, and this contract had been given to him to sign.He asked them to read it and discuss with him any prob-lems they might find. Felton, recalled a discussion aboutthe matter, but not when the meeting took place.He' as-serts that Bradley and Thomas presented some problems 222DECISIONSOF THE NATIONAL LABORRELATIONS BOARDto him, and he suggested that they call Respondent'slawyer to see what theseitems meant.Felton specificallyrecalled that they' had a problem about the vacationclause,and the time included in Respondent's package al-legedly did not coincide with what was in the Union'sproposal.Felton also recalled that they discussed theholiday and hospitalization clauses, but had no problemswith theseclauses.Felton further testified that Bradleyand Thomas did not mention the annuity clause, or thesubject of wage increase or when wage increases wouldbe given. There is no evidence that during this period oftimeRespondent sent the contract to its lawyer, asFelton had allegedly agreed to do on February 24.Bradley also testified on behalf of Respondent, and hertestimony differed significantly from Felton's in this area.Bradley recalls receiving a copy of the proposed con-tract in February or March from Felton, being told tolook over the agreement and discuss it with Thomas.Bradley asserts that she knew that Felton had met withthe Union, but did not know what happened at the De-cember meeting. Bradley recalls discussing the matterwith Thomas, and finally getting around to talking withFelton about it in July, after the Union filed its charge.According to Bradley the major thing that she men-tioned to Felton was the annuity clause. She asserts thatshe asked Felton about it, and he replied that he was notaware of any agreement on an annuity. Bradley testifiedfurther that she did discuss the subject of wage increasesand her concern about being able to afford a 25-cent-an-hour increase, as well as the fact that the last increasewas scheduled to be given after the expiration date ofthe contract. Finally, Bradley claims that she mentionedthe clause that bound the Company to locations otherthan at terminal B. She did not testify as to Felton's re-sponse to her on these items.2 In any event, it is clearthatRespondent did not contact the Union to expressany of these concerns about the proposed agreement thathad been submitted.At some point after the instant charge was filed,Edward Schwartz Respondent's labor attorney, becameinvolved in the matter. He arranged with AnthonyParisi, theUnion's president, to have a meeting onAugust 8. Present were Anthony Parisi and Armetta forthe Union and Schwartz, Bradley, and Thomas for Re-spondent.While the Union continued to insist that Respondentwas obligated to sign the proposed contract that it hadallegedly agreed to, Schwartz responded that due to thelossof Continental's business,Respondent could notafford to pay the 25-cent wage increase called for in thecontract, and in fact could not afford to pay any wageincreaseswhatsoever.3 The parties also discussed someother objections that Schwartz had to the contract, par-ticularly the clause binding other of Respondent's loca-2 Bradley did not corroborate Felton's testimony that he instructedthem to send certain portions of the agreement to their lawyer to seewhat these items meant.8According to Armetta, this assertion by Schwartz was the first timethat Respondent had informed it that Respondent could not afford to paythe wage increases agreed to because of problems with Continental Air-lines.tions to the agreement. The Union agreed to withdrawthat clause.Schwartz then proposed to sign a contract withoutthat clause, without any contributions to the annuity orto the welfare fund and with a reduction in wages of $1per hour (testimony of Armetta), or a freeze on wages(testimony of Schwartz).The parties discussed the possibility of Respondent ob-taining additional reimbursements from its other airlineclients, so that it could in the future afford an increase.The Union proposed that an independent arbitrator beappointed to determine whether future increases mightbe warranted. The subject of how the arbitrator wouldbe able to verify Respondent's financial ability to payproduced considerable discussion, and caused the sessionto end without an agreement. No further meetings werescheduled or held.IV. CREDIBILITY RESOLUTIONS AND ANALYSISThe resolution of this case hinges on the credibilitydispute between the Union's witnesses, Armetta andParisi, and Felton concerning the events of the meetingson December 31, 1987, and February 24, 1988,as well assome events in between. I am persuaded that the mutual-ly corroborative, consistent, straightforward, and candidtestimony of the Union'switnessesshould be credited.On the other hand, Felton's answers were evasive, unre-sponsive, inconsistent, and marked frequently by 'failuresto recall events that he would be expected to remember.Moreover, his testimony was contradicted by the testi-mony of Bradley, Respondent's witness and vice presi-dent, as to their discussion about the contract submittedby the Union. Indeed, in that connection, Felton testifiedthat the only item that Bradley "had a problem" withabout the contract was the vacation clause, which hecharacterized as differing from Respondent's present ben-efits as to vacation time allowed. However, not only didBradley contradict Felton as to whether this issue wasdiscussed, but in fact on examination of the proposedcontract and Respondent's package reveals that bothwere identical with respect to the amount of vacation'time to be given to employees.4Accordingly for the abovereasons,Icredit theUnion's witnesses and conclude that on December 31Felton tentatively agreed with the Union on the terms ofa contract, including a 25-cent-an-hour increase, eachyear of a 3-year contract, in annuity, Respondent's bene-fitspackage (except for hospitalization) plus "anythingelse" the Union wished to put in. I also find that Feltonattached no conditions to this agreement, and made noreference to any problems that he might be having withContinental Airlines at the time. I note in this connectionthat I find it improbable that the Union would have be-lieved that it had reached agreement or pressed for theexecution of a contract had Felton informed it, as heclaimed, that Respondent could only agree to raise sala-riesifRespondent were successful in negotiating withContinental for an increase.4 Thus, both documents provide for 2 weeks' vacation for each em-ployee after 1 year of employment EBON SERVICES223I further find, as testified to by Armetta, and notdenied by Felton, that on January 27, by phone, Feltonorally agreed to sign a contract as had been agreed to onDecember 31 for the remaining 25 employees employedby Respondent. Further, I do not credit Felton's testimo-ny that he informed any union officials in January, or atany other time, that Respondent could not agree to raisesalariesbecause it had not worked out its problems withContinental. In fact, I credit Armetta that the first timethat the Union was made aware of Respondent's positionin this regard was in August when its attorney madesuch an assertion. Indeed, I find it doubtful that theUnion would set up a meeting and present a contract forapproval, containing a 25-cent-an-hour raise, had it beeninformed as Felton claimed that no raise was possible be-cause of the Continental situation.I further credit Armetta's testimony that on February24, 1988, he presented the proposed contract to Felton;Felton read it over, page by page, agreed to sign thedocument, and added that he would have to show it tohis lawyer first. I note particularly that although admit-ting that he met with Armetta on February 24 Feltonhad no recollection of anything that went on at thatmeeting. I therefore give little weight to Felton's incredi-ble denial, that he never read over the proposed contract,not even when he gave it to "his people" to review. Ialso note that Felton admitted telling the Union at somepoint that he would show the contract to his lawyer,whichis consistentwith the testimony of Armetta.While,the record also discloses some differences in tes-timony between Schwartz and Armetta as to what wassaid at the August 1988 meeting about whether Respond-ent proposed a wage cut or a wage freeze, and concern-ing the issueof the selection of an arbitrator to decidewhether Respondent could afforda raise,I shall not re-solve these matters, as I do not deem it necessary todecide the instant case.What is necessary to decide is whether the partiesreached a meeting of the minds on all material (substan-'five) terms of a collective-bargaining agreement.Long-shoremen ILA Local,3033 (Smith Stevedoring),286 NLRB798, 807 (1987). If so, Respondent has violated Section8(a)(5) of the Act by refusing to execute an agreementincorporating the terms agreed to by the parties. H. J.Heinz Co. v., NLRB,311 U.S. 514, 523-526 (1941).In that connection, it is "clear that the Board is notstrictlybound by the technical rules of contract lawwhen it, decides whether,'in the circumstances, the em-ployer and the union have arrived at an agreementwhich must be 'reduced to writing and executed by theparties."Penasauitos Gardens, Inc.,236 NLRB 994, 995(1978);Kelly'sPrivateCar Service,289NLRB 30, 44(1988).Additionally, the expression "meeting of theminds," does not require that both parties must have anidentical subjective understanding of the effect of thematerial termsof the contract.Diplomat Envelope Corp.,263 NLRB 525, 536 (1982),Longshoremen ILA Local3033,supra at 807. Rather, the subjective understandingsor misunderstandings as to the meaning of terms whichhave been agreed to are irrelevant, provided that theterms are unambiguous judged by a reasonable standard.Diplomat Envelope,supra;VallejoRetailTradeBureau,243 NLRB 762, 767 (1979).Finally, once an agreement is reached, each party isobligated to assist in reducing the agreement to writing.Kennebec Beverages Co.,248 NLRB 1298 (1980),GeorgiaKraft Co.,258 NLRB 908, 912, (1981), enfd. 696 F.2d 931(11th Cir. 1983).In applying these principles to the facts here, I'm con-vinced, as contended by General Counsel that the partiesreached a complete meeting of the minds on all substan-tive terms of a collective-bargaining on February 24,1988,when Felton read over 'page by page the Union'sproposed contract and agreed to sign it.NLRB v. Mid-valley Steel Fabricators,621 F.2d 49, 52 (2d Cir. 1980),enfg. 243 NLRB 516 (1979).The evidence establishes that the parties met on De-cember 31, 1987, agreed to the terms of a wage increase,an annuity, Respondent's benefits package, the Union'shospitalization plan, and "whatever else" the Unionwanted to put in. The parties then agreed that the Unionwould prepare a written contract, and the Respondentwouldsignit on January 8, 1988. The fact that Respond-ent readily agreed easily to the terms, and that there waslittleor no give-and-take bargaining, does not mandatethe conclusion that there was no agreement reached.Tasman Sea, Inc.,247 NLRB 18, 22 (1980).While the January 8 meeting was canceled, and Re-spondent laid off most of its employees in the interim,Felton orally agreed in a phone conversation with Ar-metta on January 27 to sign the agreed-upon contract forthe remaining employees of Respondent. The meeting ofFebruary 24 was set up for that purpose, at which time,as noted, Felton read over the Union's proposed contractand agreed to sign it after his attorney reviewed the doc-ument. In these circumstances, it is presumed that thecontract was to be submitted to Respondent's attorneyfor the purpose of checking language or form, and notfor the modification- or approval of substantative terms.International Credit Service,240 NLRB 715, 718 (1979);NLRB v. Midvalley,supra, 621,F.2d at 52; see alsoKen-nebec,supra at 1300.Subsequently,Respondent never submitted the con-tract to its attorney, as Felton had promised, and nevergot back to the Union to notify it of any discrepancies orproblems that Respondent may have had with the con-tract as submitted.Respondent vigorouslyarguesthat the parties did notreach a full and final agreement, since certain items werenever discussed at any of the sessions. Thus, Respondentpoints out that a, number of provisions, such as the, clausebinding other locations to the agreement, grievance pro-cedure, checkoff, death in family, seniority, and otherclauses,were neither discussed at the meetings nor in-cluded in Respondent's benefits package, which was ad-mittedly agreed to be incorporated in the agreement. Re-spondentarguesthat the Union's proposal enlarged uponsome of the items in Respondent's package, such asadding sections to the vacation clause, which were notincluded nor discussed at eithermeeting.Finally,Re-spondent points to the differences in the effective datesof the wage increases, noting particularly that the final 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwage increase was to be given on February 1, 1991, 3weeks after the contract's expiration date of January 7,1991. I find Respondent's argumentsto be without merit.Firstly,Respondent conveniently ignores the simplefact that on February 24, 1988, Felton read over the pro-posed contract, page by page, and agreed to all the termsincluded and did not point out any of the discrepanciesthat Respondent now relies on. SeeMidvalley,supra, 243NLRB at 516.The contract proposed by the Union, essentially con-formed to the agreement reached on December 31, ofthe wageincreases,annuity, plus Respondent's benefitspackage with the Union's hospitalization plan, and "any-thing else" the Union wanted to include. It is true thatthe proposedagreementincluded a wage increase to begranted on February 1, 1991, which was past the expira-tion date of contract, and which had not been discussed.Indeed, the agreement reached on December 31 calledfor three 25-cent-an-hour increasesto be granted eachyear of the contract,startingon the anniversary date ofthe agreement.It isnot clear from the record why theproposed contract did not includea raise in1988, butcalled for the first raise to be given in 1989, with thenext two raises to be given on the next two anniversarydates.Itmay have been a typographical error or a consciousdecision by the Union to provide Respondent some reliefby postponing the firstincrease.However, the Unionsubmitted the contract on February 24 in thatmanner,and General Counsel presumably contends that this is thecontract that must be signed, since this is the date that ameeting of the minds occurred. Felton read over andagreed to the contract as presented by the Union on Feb-ruary 24, and cannot now refuse to execute the agree-ment based on this allegedmistake.The evidence is clear that the Respondent's refusal toexecute the contract did not hinge on dates of the wageincreases,5or any of the other alleged discrepancies be-tween what was discussed on December 31 and whatwas included in the contract submitted by the Union.FashionFurnitureMfg., 279NLRB 705, 706 (1986).PrincetonHoliday Inn,282 NLRB 30, 34 (1986);Machin-istsLocal 701 (Avis Rent a Car),280 NLRB 1312, 1315(1986);Operating Engineers Local 525 (Clark Oil),185NLRB 609, 611 (1970).As detailed above, Respondent did not assert any ofthese discrepanciesas a reasonfor not signing the con-tract.When the parties finally met in August 1988, it didnot even dispute the Union's assertion that agreementhad previously been reached, but claimed merely that itcould not afford the wage increases because of the lossof its Continental contract.Moreover, it is well settled that part of the duty underSection 8(d) of the Act to execute a written contract in-corporating an agreement reached by the parties includesthe obligation to assist in reaching the agreement reachedreduced to writing.Kennebec,supra;Georgia Kraft,supra258 NLRB at 912;PrincetonHoliday Inn,supra at 35;Longshoremen ILA Local 3033 (Smith Stevedoring),286NLRB at 807. Here, Felton agreed to execute the con-tract that he had reviewed on February 24, but statedthat he wished to submit it to Respondent's attorney forapproval.However, Felton did not transmit the pro-posed agreement to the attorney as promised, but insteadgave it to his subordinates for their review. Felton didnot receive their input until months later, and even thendid not contact the Union to inform it of the allegedproblems that had been discovered.6Additionally,Felton ignored the Union's phone calls and further at-tempts to persuade Respondent to sign the contract. Fi-nally, only after the instant charges were filed did Re-spondent's attorney become involved, and a negotiationsessionwasheld in August, nearly 6 months after thedate the contract was agreed on. In these circumstances,I conclude that Respondent has not complied with itsobligationto assistin reducing the collective-bargainingagreementto writing.Kennebec,supra;PrincetonHolidayInn,supra;Georgia Kraft,supra; See alsoTasman Sea,Inc.,supra at 22.I further fmd that Respondent's entire course of bar-gaining with the Union is filled with examples offailuresto comply with its obligation to bargain in good faith.Thus, Felton's action in withholding from the Union atthe December 31 bargaining session the significant infor-mation that Respondent had already canceled its contractwith Continental, and that 75 percent of the unit wouldbe eliminated, is a "most glaring" example of bad-faithbargaining.Walter Pape, Inc.,205 NLRB 719, 720, 728(1973). Respondent then proceeded, as described above,to fail to submit the proposed and agreed-upon contractto its attorney for review as he had promised, and there-after avoided answering the Union's phone calls, or oth-erwise responding to the Union's efforts to obtain execu-tion of theagreement.This 'conduct is further evidenceof Respondent's bad faith.In my view, Respondent's conduct throughout the ne-gotiations is best revealed by Bradley's statement at theAugust meeting, when she expressedsurprisethat theUnion was bothering with a unit that had been reducedto six people. I believe that Felton initially agreed soreadily on December 31 to a contract, with the ratherunusual feature of permitting the Union to put in "any-thing else" it wanted in such agreement, because he didnot anticipate that the Union would continue to pursuebargainingwhen the unit became reduced by 75 percent.However, when the Union not only continued to pushfor execution of the contract for the remaining, employ-ees,but filed charges about the layoffs, Felton wasforced to reevaluate his strategy. He then, on February24, 1988, met with the Union, reviewed and agreed tosign the contract, but attempted to stall the Union by' ex-pressinghis desire to have his lawyer look it over. Hisfailure to submit the proposed agreement to his lawyer,plus his actions in avoiding the Union's subsequent at-tempts to contact him, convinces me that Felton hadlittleor no intent to actually sign the contract. In my5 Indeed,as noted,the contract proposedby the Unionwas more fa-vorable to Respondent as to the dates of the increases than what wasagreed to in December.6 I also note in this connection the substantially different testimony ofFelton and Bradley as to what problems in the Union's proposed contractwere discussed between them. EBON SERVICES225view, he tentatively agreed to the terms on February 24merely to get the Union "off his back," hoping that itwould abandon its efforts to continue representation ofhis employees when the unit was reduced further. Indeedthe unit apparently did become further diminished to sixemployees, and Bradley's remarks at the August meetingexpressing surprise that the Union was bothering withsuch a small unit reinforces my conclusions.While Ihave concluded that in all probability Felton had noactual intent in his own mind to sign the agreement, thisisnot determinative.What is significant is that he mani-fested his intent to the Union to execute the contract,made no reservations or conditions, and there was nomutual mistake or misunderstanding about any of theterms. Thus, as inLongshoremen ILA Local3033, supraat 808 "any mistake that was made was one of strategy,or tactics, based upon facts known to both parties. Astrategy which misfires does not nullify a meeting of theminds. I find there was a meeting of the minds in ourcase."While I have spent some time discussing the bad faith,which I have concluded that Respondent has exhibitedthroughout its dealings with the Union, such findingsare, of course, not essential in making any ultimate con-clusion that a meeting of the minds has been established.However, as the Board has noted, "although refusal toexecute an agreed-upon contract is more in the nature ofa per seviolation in that proof of bad faith is not neces-sarily required,we nonetheless observe that Respond-ent's abovedescribed actions are demonstrative of the va-cuity of its arguments that no agreement was reached."Georgia Kraft,supra, 258 NLRB at 911. I make a similarobservation and conclusion here.Accordingly, based on the foregoing analysis and au-thorities,Iconclude that Respondent and the Unionreached full agreement on the terms of a collective-bar-gaining agreement on February 24, 1988, and that Re-spondent violated Section 8(a)(1) and (5) of the Act bythereafter failing and refusing to execute the agreed-uponcontract.CONCLUSIONS OF LAW1.The Respondent, Ebon Services, Inc., is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2.Production, Service and AlliedWorkers Union,Local 143 Ind. is a labor organization within the mean-ing of Section 2(5) of the Act.3.The following employees of -Respondent constitute aunit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act.All full-time and regular part-time janitorial serviceemployees employed by the Respondent in thecommon and exclusive areas of its terminal "B,"Newark International Airport, Newark, New Jerseyfacility, excluding temporary employees, office cler-ical employees, managerial employees, professionalemployees, guards and supervisors as defined in theAct.4.At all times since December 29, 1987, the Union hasbeen the exclusive representative of all the employees inthe unit described above for the purposes of collectivebargainingwithin themeaningof Section 9(a) of the Act.5.By refusing to execute and sign the collective-bar-gaining agreement agreed on between it and the Unionon February 24, 1988, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) and (5) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(5) of the Act, I shall recommend that Respondent ceaseand desist therefrom and to take appropriate remedialaction to effectuate the policies of the Act. Respondentshallbe ordered to execute the collective-bargainingagreement agreed on with the Union and to comply withits terms retroactively. In addition, I shall recommendthat Respondent shall make whole any employees in thebargaining unit and the Union for losses, ifany,whichthey may have suffered by the Respondent's refusal tosign the agreement, in the manner set forth inOgle Pro-tection Service,183 NLRB 682 (1970) with interest there-on asset forth inNew Horizons for the Retarded,283NLRB 1173 (1987).'tOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Ebon Services, Inc., Newark, NewJersey, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with Production, Service andAlliedWorkers Union, Local 143 Ind., as the exclusivebargaining representative of all employees in the follow-ing unit concerning hours, and other terms and condi-tions of employment.All full-time and regular part-time janitorial serviceemployees employed by the Respondent in thecommon and exclusive areas of its terminal of "B,"7 Because the provisions of employee benefit fund agreementsare vari-able and complex,the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld payments to the Union's funds.I shall recommend leaving tothe compliance stage the question of whether the Respondent must payanyadditional amounts into the benefit fund in order to satisfy the "makewhole-remedy."These additional amounts may be determined, dependingon the circumstances of each case, by reference to provisions in the doc-uments governing the funds at issue and, when there are no governingprovisions,to evidence of any loss directly attributable to the unlawfulwithholding action,which might include the loss of return on investmentof the portion of funds withheld, additional administrative costs, etc., butnot collateral losses.Merryweather Optical Co.,240 NLRB 1213 (1979).8If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNewark International Airport, Newark, New Jerseyfacility, excluding temporary employees, office cler-ical employees,managerialemployees, professionalemployees, guards and supervisors as defined in theAct.(b)Refusing to execute the collective-bargainingagreement agreed on with the Union on February 24,1988, and refusing to give effect to the terms and condi-tions of that agreement.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the ,policies of the Act.(a)On request of the Union, bargain collectively withthe Union in good faith regarding rates of pay, hours ofemployment, and other terms and conditions of employ-ment for all employees in the appropriate unit.(b) Execute forthwith the collective-bargaining agree-ment with the Union that was agreed on on February 24,1988, and which Respondent refused to sign at that time.(c)Give retroactive effect to the terms and conditionsof employment of the contract, and make whole its em-ployees and the Union for any losses they may have suf-fered by reason of Respondent's failure to execute theagreementin the manner set forth in this decision.(d) Post at its principal office and place of business inNewark,New Jersey, copies of the attached noticemarked "Appendix."9 Copies of the notice, on formsprovided by the Regional Director for Region 22, afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain with respect to wages,hours, and other terms and conditions of employmentwith Production, Service and AlliedWorkers Union,Local 143 Ind., as the exclusive bargaining representativeof all employees in the following described unit:All full-time and regular part-time janitorial serviceemployees employed by us in the common and ex-clusive areas of our terminal "B," Newark Interna-tional Airport, Newark, New Jersey facility, exclud-ing temporary employees, office clerical employees,managerialemployees,professionalemployees,guards and supervisors as defined in the Act.WE WILL NOT refuse to execute the collective-bargain-ing agreement that we agreed on with the Union on Feb-ruary 24, 1988.WE WILL NOT refuse to give effect to the terms andconditions of that agreement.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain collectively with theUnion in good faith regarding rates of pay, hours of em-ployment, and other terms and conditions of employmentfor all employees in the appropriate unit.WE WILL execute forthwith the collective-bargainingagreement with the Union which was agreed upon onFebruary 24, 1988, and which we refused to sign at thattime.WE WILL give retroactive effect to the terms and con-ditions of employment 'of the contract, and make wholeour employees and the Union foranylosses they mayhave suffered by reason of our failure to execute theagreement, with interest.EBON SERVICES, INC.